UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54967 STARBOARD RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 45-5634053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 E. Sonterra Blvd, Suite 1220 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 999-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of April 1, 2015 there were 12,711,986 shares of the registrant’s common stock, par value $0.001 per share, outstanding. STARBOARD RESOURCES, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2015 INDEX Page PART I — FINANCIAL INFORMATION 1 Item1. — Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2015 and December31, 2014 1 Condensed Consolidated Statements of Operations for the Three months EndedMarch 31, 2015and 2014 3 Condensed Consolidated Statements of Cash Flows for the Three months Ended March 31, 2015 and 2014 4 Notes to the Condensed Consolidated Financial Statements 6 Item2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. — Quantitative and Qualitative Disclosures About Market Risk 22 Item4. — Controls and Procedures 22 PART II — OTHER INFORMATION 24 Item1. — Legal Proceedings 24 Item2. — Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3. — Defaults Upon Senior Securities 26 Item4. — Mine Safety Disclosures 26 Item5. — Other Information 26 Item6. — Exhibits and Reports on Form 8-K 26 SIGNATURES 28 Part I – Financial Information Item1. Financial Statements STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value and share data) March 31, December 31, (Unaudited) (Audited) ASSETS Current assets Cash $ $ Trade receivables Joint interest receivables Current derivative assets Prepaid expenses Total current assets Oil and natural gas properties and other equipment Oil and natural gas properties, successful efforts method, net of accumulated depletion Other property and equipment, net of depreciation 92 Total oil and natural gas properties and other equipment, net Other assets Goodwill Derivative assets - 67 Other Total other assets Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value and share data) March 31, December 31, (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Joint interest revenues payable Current maturities of related party notes payable - Current maturities of notes payable Current asset retirement obligations Total current liabilities Long-term liabilities Derivative liabilities 6 - Notes payable Related party note payable - Deferred tax liabilities Asset retirement obligations Total long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value, authorized 10,000,000 shares; none issued and outstanding - - Common stock, $.001 par value, authorized 150,000,000 shares; 12,711,986 shares issued at March 31, 2015 and 12,362,336 shares issued at December 31, 2014 13 12 Paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share data) Three Months Ended March 31, Oil, natural gas, and related product sales $ $ Expenses Depreciation and depletion Lease operating General and administrative Professional fees Production taxes Accretion of discount on asset retirement obligation 63 37 Exploration 21 14 Total expenses Operating (loss) ) (230 ) Other income (expense) Interest expense ) (250 ) Realized/unrealized gain (loss) from derivative contracts (2 ) Gain on sale of assets, net (2 ) - Total other income (expense), net ) (252 ) Income (Loss) before income taxes ) (482 ) Income tax benefit / (expense): Current income tax benefit / (expense) - - Deferred income tax benefit / (expense) Totalincome tax benefit/(expense) Net (loss) $ ) $ ) Net (loss) per basic and diluted common share $ ) $ ) Weighted average basic common shares outstanding Weighted average diluted common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used) by operating activities: Depreciation and depletion Deferred income taxes (288 ) (225 ) Stock-based compensation Accretion of asset retirement obligation 63 37 Cash received (paid) for settlement of derivative instruments (17 ) Unrealized lossfrom derivative contracts - Loss on asset sales 2 - Amortization of debt issuance costs 54 38 Increase (decrease) in cash attributable to changes in operating assets and liabilities: Trade receivables Joint interest receivables (890 ) Prepaid expenses and other assets 15 16 Accounts payable and accrued liabilities (2,151 ) (1,247 ) Joint interest revenues payable (118 ) (151 ) Net cash provided (used) by operating activities (1,131 ) (528 ) Cash flows from investing activities Acquisition and development of oil and natural gas properties (316 ) (4,370 ) Acquisition of White Oak Resources VI, LLC and Permian Atlantis LLC oil and natural gas properties (17,383 ) Proceeds from sales of oil and natural gas properties 3 - Prepaid drilling costs - (351 ) Oil and natural gas abandonment costs - - Net cash (used) in investing activities (313 ) (22,104 ) Cash flows from financing activities Proceeds from notes payable - Debt issuance costs - - Repayments of notes payable - Deferred offering costs (7 ) (15 ) Net cash provided by financing activities (772 ) Net increase (decrease) in cash (2,216 ) (2,481 ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Supplemental disclosure of cash flow information Cash paid during the period for interest $ $ Supplemental disclosure of non-cash investing transactions Payables related to oil and natural gas capitalized expenditures $ $ Capitalized asset retirement cost $ - $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STARBOARD RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - NATURE OF OPERATIONS Starboard Resources LLC was formed in Delaware on June 2, 2011 as a limited liability company to acquire, own, operate, produce, and develop oil and natural gas properties primarily in Texas and Oklahoma. On June 28, 2012, Starboard converted from a Delaware limited liability company to a Delaware C-Corporation and is now known as Starboard Resources, Inc. (“Starboard”). The membership units of Starboard Resources LLC were exchanged on a 1:1 basis for common shares of Starboard. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Additionally, the accompanying unaudited condensed consolidated financial statements as of March 31, 2015 and for the three months ended March 31, 2015 and 2014 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q, and reflect, in the opinion of management, all adjustments, which are of a normal and recurring nature, necessary for a fair presentation of the results for such periods. Operating results for the three months ended March 31, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with U.S. GAAP have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Form 10-K for the year ended December 31, 2014 Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of Starboard and its wholly owned subsidiaries, ImPetro Resources, LLC (“ImPetro”) and ImPetro Operating (“Operating”) (Collectively the “Company”). All intercompany transactions and balances have been eliminated in consolidation. Oil and Gas Natural Gas Properties The Company uses the successful efforts method of accounting for oil and natural gas producing activities, as further defined under ASC 932,Extractive Activities - Oil and Natural Gas.Under these provisions, costs to acquire mineral interests in oil and natural gas properties, to drill exploratory wells that find proved reserves, and to drill and equip development wells are capitalized. Exploratory drilling costs are capitalized when incurred pending the determination of whether a well has found proved reserves.A determination of whether a well has found proved reserves is made shortly after drilling is completed.The determination is based on a process that relies on interpretations of available geologic, geophysic and engineering data.If a well is determined to be successful, the capitalized drilling costs will be reclassified as part of the cost of the well.Capitalized costs of producing oil and natural gas interests are depleted on a unit-of-production basis at the field level. If an exploratorywell is determined to be unsuccessful, the capitalized drilling costs are charged to expense in the period the determination is made.If a determination cannot be made as to whether the reserves that have been found can be classified as proved, the cost of drilling the exploratory well is not carried as an asset for more than one year following completion of drilling.If, after that year has passed, a determination that proved reserves exist cannot be made, the well is assumed to be impaired and its costs are charged to expense.Its cost can, however, continue to be capitalized if a sufficient quantity of reserves is discovered in the well to justify its completion as a producing well and the Company is making sufficient progress assessing the reserves and the economic and operating viability of the project. The carrying value of oil and gas properties is assessed for possible impairment on a field by field basis and on at least an annual basis, or as circumstances warrant, based on geological analysis or changes in proved reserve estimates. When impairment occurs, an adjustment is recorded as a reduction of the asset carrying value.For the three months ended March 31, 2015 and the year December 31, 2014, the Company's impairment charge was $0 and $4,428,378. 6 Other Property and Equipment Other property and equipment, which includes field equipment, vehicles, and office equipment, is stated at cost less accumulated depreciation and amortization.Depreciation and amortization is computed using the straight-line method over the estimated useful lives of the assets.Vehicles and office equipment are generally depreciated over a useful life of five years and field equipment is generally depreciated over a useful life of twenty years. Revenue Recognition and Natural Gas Imbalances The Company utilizes the accrual method of accounting for natural gas and crude oil revenues, whereby revenues are recognized based on the Company’s net revenue interest in the wells upon deliveryto third parties. The Company will also enter into physical contract sale agreements through its normal operations. Gas imbalances are accounted for using the sales method. Under this method, revenues are recognized based on actual volumes of oil and gas sold to purchasers. However, the Company has no history of significant gas imbalances. Income Taxes Deferred income tax assets and liabilities are computed for differences between the financial statement and tax basis of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amount expected to be realized. The Company is required to determine whether its tax positions are more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position. The tax benefit recognized is measured as the largest amount of benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority. De-recognition of a tax benefit previously recognized results in the Company recording a tax liability that increases expense in that period. Based on its analysis, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of March 31, 2015. The Company’s conclusions may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of and changes to tax laws, regulations and interpretations thereof. The Company recognizes interest and penalties related to unrecognized tax benefits in interest expense and other expenses, respectively. No interest expense or penalties have been recognized as of March 31, 2015. Net Income (Loss) Per Common Share Basic net income (loss) per common share is computed by dividing the net income (loss) attributable to stockholders by the weighted average number of common shares outstanding during the period.Diluted net income (loss) per common share is calculated in the same manner, but also considers the impact to common shares for the potential dilution from stock options, non-vested share appreciation rights and non-vested restricted shares. For the three month period ended March 31, 2015, there were 900,000 potentially dilutive non-vested restricted shares and stock options. For the three month period ended March 31, 2014, there were 349,650 potentially dilutive non-vested restricted shares. The potentially dilutive shares and options, for March 31, 2015 and 2014, are considered antidilutive since the Company is in a net loss positionand thus result in the basic net income (loss) per common share equaling the diluted net income (loss) per common share. Use of Estimates The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. The Company’s estimates of oil and natural gas reserves are, by necessity, projections based on geologic and engineering data, and there are uncertainties inherent in the interpretation of such data as well as the projection of future rates of production and the timing of development expenditures. Reserve engineering is a subjective process of estimating underground accumulations of natural gas and oil that are difficult to measure. The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation and judgment. Estimates of economically recoverable natural gas and oil reserves and future net cash flows necessarily depend upon a number of variable factors and assumptions, such as historical production from the area compared with production from other producing areas, the assumed effect of regulations by governmental agencies, and assumptions governing future natural gas and oil prices, future operating costs, severance taxes, development costs and workover costs, all of which may in fact vary considerably from actual results. The future drilling costs associated with reserves assigned to prove undeveloped locations may ultimately increase to the extent that these reserves are later determined to be uneconomic. For these reasons, estimates of the economically recoverable quantities of expected natural gas and oil attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows may vary substantially. Any significant variance in the assumptions could materially affect the estimated quantity of the reserves, which could affect the carrying value of the Company’s oil and natural gas properties and/or the rate of depletion related to the oil and natural gas properties. 7 New Accounting Pronouncement In May 2014, the Financial Accounting Standards Board issued a new accounting pronouncement regarding revenue from contracts with customers. This new standard provides guidance on recognizing revenue, including a five step model to determine when revenue recognition is appropriate.The standard requires that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.Adoption of the new standard is effective for reporting periods beginning after December 15, 2016, with early adoption not permitted.The Company is currently evaluating the potential impact that the adoption of this standard will have on its financial position, results of operations, and related disclosures, and will adopt the provisions of this new standard in the first quarter of 2017. Reclassification Certain amounts from 2014 have been reclassified for comparative purposes for 2015. NOTE 3 – FAIR VALUE MEASUREMENTS The following tables present information about the Company’s financial assets and liabilities measured at fair value as of March 31, 2015 and December 31, 2014: Balance as of March 31, ($ in thousands) Level 1 Level 2 Level 3 Assets(at fair value): Derivative assets (oil collar and put options) $ Liabilites (at fair value): Derivative liabilities (oil collar and put options) $ $
